Citation Nr: 1542359	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  07-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating prior to December 19, 2011, and a rating in excess of 10 percent as of December 19, 2011, for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the pendency of the appeal, a September 2013 supplement statement of the case granted a higher rating of 10 percent for bilateral hearing loss, effective December 19, 2011.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012, the Board remanded these matters for further development.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's bilateral hearing loss is best represented by VA audiological examinations in 2005 showing Level I in the right ear and Level I in the left ear, and 2011 showing Level III in the right ear and Level IV in the left ear. 

2.  Left upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve.  

3.  Right upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 19, 2011 and excess of 10 percent as of December 19, 2011, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VIa, VII, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a rating greater than 10 percent for left upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for a rating greater than 10 percent for right upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in April 2005 and August 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's bilateral hearing loss and upper extremity carpal tunnel syndrome.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Rating for Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85  (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2015).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A May 2005 predischarge audiological examination report shows that the Veteran reported a gradual bilateral hearing loss beginning in 1987.  He reported having the greatest difficulties hearing certain voices and when using his stethoscope while treating patients.  The Veteran reported a history of noise exposure during his career, such as aircraft noise and gunfire.  Recreational noise exposure was denied.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
35
75
70
50
LEFT
25
45
65
70
51.25

Speech recognition scores using the Maryland CNC word list showed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed moderately severe bilateral sensorineural hearing loss.

A March 2007 correspondence from the Veteran shows that he claimed his hearing loss was worse than represented by the previous VA examination results.  The Veteran reported that as a former flight surgeon, during his career, he had administered hearing examinations on numerous occasions.  The hearing examinations were conducted for in-flight cockpit evaluations of pilots and reviews of aviator examination results.  He asserted that the Maryland CNC evaluation he underwent was not reflective of his actually hearing loss as he was familiar with the word list used during the examination and also had some of the words memorized.  

Following the Board's August 2011 remand, the Veteran was provided an additional VA audiometric examination in December 2011.  Pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
40
75
75
53.75
LEFT
30
55
75
70
57.5

The examiner reported that the Maryland CNC speech recognition evaluation could not be conducted as those indications would be too unreliable to score.  Specifically, the examiner noted that the results indicated a non-organic component characterized by initial consonant substitution, vowel substitution, and responding with the plural form of work.  These types of errors were reported by the examiner as not consistent with a high frequency hearing loss.  The examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss that had no effects on his occupation.  

The Board notes that the Veteran has been granted service connection for tinnitus, which is rated 10 percent disabling.  The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent rating under the provisions of Diagnostic Code 6100, 38 C.F.R. § 4.85 (2015), effective July 1, 2005 to December 19, 2011, and rated 10 percent disabling as of December 19, 2011. 

Initially, the Board notes that the Veteran has asserted that a compensable rating is warranted for bilateral hearing loss prior to December 19, 2011.  After a review of the evidence of record the Board finds that the preponderance of the evidence is against that claim.  

First, analyzing the results of the May 2005 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 50 decibels in the right ear, and 51.25 decibels of hearing loss in the left ear, together with hearing discrimination scores of 96 percent in the right ear and 100 percent in the left ear, results in Level I impairment in the right ear and Level I in the left ear under Table VI.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  A Level I impairment in the right ear combined with Level I impairment in the left ear does not meet the criteria for compensable hearing loss.  Therefore, the Board finds that a compensable rating prior to December 19, 2011 is not warranted.

The Board is aware the Veteran, as a physician, is competent to report on issues of hearing difficult and his assertion that the Maryland CNC speech recognition score shown in the May 2005 examination is not valid as he memorized the words used.  The Board notes that even if the Veteran's argument was valid his rating for bilateral hearing loss would still remain 0 percent with the use of Table VIa, which is used when an examiner certifies the use of speech recognition test is not appropriate.  38 C.F.R. § 4.86 (c) (2015).  Even considering the Veteran's contention, had the May 2005 examiner found that use of the speech recognition test was not appropriate, using Table VIa, the Veteran would have been assessed with Level III hearing loss for the right ear and Level III hearing loss for the left ear.  Applying those results in Table VII, shows that the Veteran hearing loss would have still been 0 percent.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss prior to December 19, 2011.

As of December 19, 2011, the Veteran was assigned a 10 percent rating for bilateral hearing loss.  Analyzing the most recent results upon exam in December 2011, again with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 53.75 decibels in the right ear, and 57.50 decibels of hearing loss in the left ear.  The examiner noted that the hearing discrimination test was not appropriate as the results were too unreliable to report.  38 C.F.R. § 4.85(c) (2015).  Therefore, the Veteran hearing disability results in Level III hearing loss in the right ear and Level IV hearing loss in the left ear under Table VIA.  Level III impairment in the right ear and Level IV impairment in the left ear resulted in the Veteran's currently assigned 10 percent rating effective December 19, 2011.  The examiner also reported that the Veteran's bilateral hearing loss had no significant effects on his occupation or usual daily activities.  Therefore the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral hearing loss, as of December 19, 2011.  

Additionally, the Board notes that at no time during the pendency period were each of the four hearing thresholds 55 decibels or greater, so a pattern of exceptional hearing impairment is not shown.  38 C.F.R. § 4.86 (2015).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The May 2005 and December 2011 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination reports are in compliance with the requirements and there are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at the VA examinations.

Prior to December 19, 2011, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in either ear.  As of December 19, 2011, the Veteran's bilateral hearing loss disability has not been shown to be worse that level IV in either ear.  Those results fall within the schedular criteria for a 0 percent rating prior to December 19, 2011, and a rating of 10 percent thereafter.  Therefore, the criteria for an initial compensable rating have not been met and a rating in excess of 10 percent after December 19, 2011 is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The Director of the VA Compensation and Pension Service is authorized to assign an extraschedular rating if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the complaints of decreased hearing ability.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but has been rated under applicable Diagnostic Code 6100, for which the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which were not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that the Veteran claims there is occupational impact does not render the rating schedule inadequate to rate the level of disability.  The rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater rating for more severe symptoms, which are not shown.

Because the schedular rating criteria are adequate to rate the service-connected hearing loss, there is no exceptional or unusual disability picture to make impractical the application of the regular schedular standards.  Frequent hospitalization and marked interference with employment due to hearing loss are not shown.  Therefore, the Board finds that the criteria for referral for consideration of the assignment of an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss disability and rating in excess of 10 percent as of December 2011.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Carpel Tunnel Syndrome

Service connection for right and left upper extremity carpal tunnel syndrome is currently established with ratings of 10 percent each under  38 C.F.R. § 4.118 (2015), Diagnostic Code 8515 for mild incomplete paralysis of the major (left hand dominant) and minor median nerve.  The Veteran, who is a neurologist, has asserted that his symptoms should be considered as severe paralysis.  He has reported that after a short period of strenuous use of his hands, he has effective paralysis and is unable to use his hands for a short period until symptoms resolve.  He maintains that constitutes severe paralysis.  

Diagnostic Code 8515 provides that a 70 percent rating is assigned where there is complete paralysis of the major median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.118 (2015).  Ratings of 50, 30, and 10 percent are assigned where there is severe, moderate, or mild paralysis of the major median nerve. 

Preceding the criteria for rating disease of the peripheral nerves, including the median nerve, is the explanation that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.118 (2015).

A May 2005 VA predischarge examination report shows that the Veteran reported a tingling sensation in both hands in 1998.  He reported that he also noticed similar numbness from his wrist to his hand that occurred about once per year.  The Veteran was presented with a surgical option but had not gone through the procedure as of the examination date.  Anti-inflammatory medication was reported to help with some symptomatology.  The Veteran reported not giving up any recreational activities.  He reported wearing nighttime wrist splints which reduced symptoms.  Physical examination showed full range of motion with finger tips 5 centimeters from the floor.  Upper extremities showed full range of motion.  A positive Tinel's sign on the left wrist was reported.  The Veteran's handgrip was 5/5 bilaterally.  After the physical examination, the examiner diagnosed bilateral carpal tunnel syndrome. 

A February 2006 EMG report showed that the Veteran was assessed with bilateral paresthesias of the first three digits, with bilateral weakness in both extremities.  It was also reported that the Veteran awoke at night due to wrist pain.  The condition was also noted to be aggravated with writing, driving, and the use of hand tools.

A December 2011 VA peripheral nerve examination report shows that the Veteran was diagnosed with bilateral carpal tunnel syndrome.  During the examination, the Veteran reported that he had a bilateral carpal tunnel release in January 2009.  Since the surgery, the Veteran reported he still had bilateral numbness in the first three digits of his hands.  He also reported mild weakness.  The Veteran reported that the surgery gave him mild benefit from severe numbness.  The Veteran reported flare-ups that occurred with keyboarding and writing and caused him to refrain from those activities and rub his hands.  The examiner noted that the Veteran worked part time as a neurologist since January 2011 and missed no work days due the condition.  The examiner also reported that the carpal tunnel syndrome did not affect his occupation.  Effects on the Veteran's activities of daily living occurred with buttoning shirts and some food preparation.  The examiner noted that symptoms of parenthesis and numbness affected the right and left upper extremities.  The Veteran was shown to have normal muscle strength bilaterally in the upper extremities.  No muscle atrophy was present.  Upper extremity reflex examination was noted as normal.  Sensory examination showed decreased sensation affecting the hands and fingers bilaterally.  The examiner reported that the Veteran's median nerve showed mild incomplete paralysis for both extremities.  All other reports of the other nerve groups were noted as normal.  The examiner also noted that the Veteran's bilateral carpal tunnel syndrome did not manifest with such functional impairment that no effective functioning remained and he would be equally served by an amputation with prosthesis.  The examiner concluded the report by noting that the Veteran's carpal tunnel syndrome did not impact his ability to work.  

Here, the Board finds that the Board finds that the Veteran's bilateral carpal tunnel syndrome more nearly approximates his current 10 percent disability rating and no higher.  The Board finds that the probative evidence of record consist of the May 2005 and December 2011 VA examiner's classification of the Veteran's carpal tunnel syndrome as mild and sensory in nature.  Both VA examiners conducted extensive examinations consisting of sensory test, range of motions tests, and strength testing which resulted in the diagnosis of carpal tunnel syndrome with mild incomplete paralysis.  Both examination reports showed symptoms that were noted to be wholly sensory in nature as the Veteran was evaluated with normal strength and movement for both upper extremities.  While the Veteran reported instances of flare ups with the use of strenuous hand tools, writing, and keyboarding, he also noted that he would only have stop those activities for a short time and rub his hands together.  At no time did the Veteran report severe functional impairment of his hand and instead during the examinations reported that he had some trouble with buttoning shirts and food preparation.  The Board finds that it is also of note that at no time did the Veteran report having to miss work due to bilateral carpal tunnel syndrome.  

The Board acknowledges that the Veteran is a physician with an expertise in neurology and his statements with regard to his bilateral carpal tunnel disability symptomology are of considerable probative value.  Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  While the Veteran has submitted statements that he believes that the bilateral carpal tunnel syndrome is of a severe nature, in this case, the Board finds that the May 2005 and December 2011 VA examination reports outweigh the Veteran's statements.  Here, both VA examiners conducted extensive diagnostic testing including EMG testing, range of motion testing, sensory testing, and strength testing.  The Board finds that while the Veteran believes his symptoms are of a severe nature, the evidence of record shows that two VA examiners have concluded that the Veteran's bilateral carpel tunnel syndrome manifests with mild incomplete paralysis.  Both reports show that the Veteran had no restrictions with regard to upper extremity strength or functional movements and that the symptoms are wholly sensory.  Moreover, the Board finds that the VA examiner's opinions outweigh the Veteran's opinions as to the severity of the Veteran's complete paralysis as they were a result of a full examination.  Here, the Veteran essentially considered his numbness and weakness that occurred with using tools, typing, and writing as a severe symptom.  

Thus, as lay and medical evidence does not show that the Veteran's bilateral carpal tunnel syndrome more nearly approximates moderate disability, a rating in excess of 10 percent for the disability is not warranted. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize a rating in excess of 10 percent for subjective symptoms of pain, numbness, and tingling, in the wrist, in the absence of a finding of additional symptoms of neurologic impairment.  The medical findings of VA examiners directly address the criteria under which the disability is evaluated.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any ratings in excess of 10 percent each for the service-connected right and left upper extremity carpal tunnel syndrome under Diagnostic Code 8515. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The Director of the VA Compensation and Pension Service is authorized to assign an extraschedular rating if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right and left upper extremity carpal tunnel syndrome primarily involves numbness, tingling, and pain.  That impairment is specifically contemplated by the rating criteria.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2015).  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his carpal tunnel syndrome is inadequate.  The evidence does not show frequent hospitalization for carpal tunnel syndrome.  The examiners found that the disability would not have marked interference with employment.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case. Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board finds that the preponderance of the evidence is against the claim for  ratings in excess of 10 percent each for service-connected carpal tunnel syndrome of the right and left upper extremities, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to a compensable rating prior to December 19, 2011 and a rating in excess of 10 percent as of December 19, 2011, for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity is denied.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  The record shows that the Veteran is currently service connected for sleep apnea, rated 50 percent; depression, rated 50 percent; right knee degenerative joint disease, rated 10 percent; left knee degenerative joint disease, rated 10 percent; right shoulder impingement syndrome, rated 10 percent; tinnitus, rated 10 percent; gastroesophageal reflux, rated 10 percent; carpel tunnel syndrome for both upper extremities rated 10 percent each; left and right hip arthritis, rated 10 percent each; lumbar spine degenerative disease, rated 10 percent; bilateral hearing loss, rated 10 percent; and allergic rhinitis, hemorrhoids, umbilical hernia, and scars rated 0 percent.  The combined service-connected disability rating is 90 percent.  

Thus, the Veteran meets the percent rating requirement for consideration of entitlement to TDIU.  38 C.F.R. § 4.16(a) (2015).

The Board notes that a February 2006 VA mental health examination report showed that the Veteran was self-employed in private practice as a neurologist.  The Veteran reported that business was steady but that he was only working part time.  

In a December 2011 VA examination report, the examiner reported that due to the Veteran's depression, the Veteran was not working full time.  

The Board notes that there are no reports in the file noting the Veteran's income.  The Board also notes that although the RO reportedly sent the Veteran notice regarding the requirements for a TDIU, and a VA Form 21-8940, there is no indication in the file that this occurred.  Therefore on remand, the Veteran must be provided notice requirements for a TDIU claim and VA Form 21-8940.

Even though the Veteran currently meets the schedular requirements for a TDIU, the Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of service-connected disabilities.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be provided a VA social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with a letter pertaining to his TDIU claim that complies with the notification requirements.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The letter should explain what information or evidence is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It should also include information concerning the assignment of effective dates.

2.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report. The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also report as to whether the Veteran is currently employed part-time or full-time at the time of the examination and also ascertain whether the Veteran still maintains a license to practice medicine.  The examiner must also evaluate and discuss the effect of all of the service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of non-service-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record.  
 
3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


